internal_revenue_service department of the treasury lil f-00 washington dc legend contact person telephone numbe in reference to_ ccrt date sep gaqq s y w o a o m m a o t h g r c entity entity entity entity entity entity entity entity entity entity church entity division dollar_figure pension committee a plan x plan y plan z plan w welfare plans state n dear i - on date date august il and august representative requested a ruling on your behalf that plans maintained by entity a church plans under sec_414 e and march and and date of a state n nonprofit corporation qualify as the internal_revenue_code as supplemented by correspondence dated august date date your authorized the employee benefit the following facts and representations have been submitted on your behalf entity a was incorporated on september 5s entity a has received an internal_revenue_service determination_letter that entity a federal_income_tax under sec_501 organization described in sec_501 c pursuant to the affiliation aqreement berween entities b entities b fober of g h and j are state n nonprofit g of the internal_revenue_code as is exempt from an h and j on the code entity a was created wepanieawl pens tax-exempt uff ‘page is entity d the central corporation in a large and diversified integrated care system comprised of hospitals clinics and other health care facilities senior residences and other related_entity g owns and operates nursing homes facilities primarily for the elderly entity g was originally incorporated on january and affiliated with entity d on date entity e is an unincorporated tax-exempt_organization entity e includes two representatives from each of sixty-five congregations of church k for a of such members the mission statement of entity e states that total of its purpose is by the love and example of the lord jesus christ the helpless and the needy motivated to minister to the sick entity d's original three hospital divisions are not separately a related nonprofit incorporated but each has a board_of trustees with some limited authority over the operations of its division trustees of these three divisions are also members of entity e there are currently forty-seven of these members the members of entity e elect some or all of the trustees of each of these three divisions and the directors of entity f tax-exempt provider of physician and related health care services as specified in the bylaws of each such organization the trustees of the three elect a majority hospital divisions and the directors of entity f of the members of entity d's corporate board_of directors the remaining corporate directors are elected by other affiliated organizations or they are elected at large or are ex-officio for example the board_of trustees of entity a has the members of the entity d corporate board_of directors also serve as the corporate members of entity d under the state n nonprofit corporation act as members they have rights analogous to shareholders in a taxable corporation a merger or including the right to approve extraordinary events such as dissolution but not the right to receive distributions or an ownership_interest in directory of social ministry organizations the right to elect one director of entity d's board_of directors the corporation entity d is listed in church k's the assets of in turn entity h a tax-exempt_organization is a diversified health care system which owns and operates hospitals nursing homes senior residences home health agencies and other related facilities primarily for the elderly entity h was originally incorporated on date entity l is an unincorporated tax-exempt_organization of which percent of the elected members are elected by the six state n synods of church k all the other percent of the elected such members must be members of church k members are elected by entity l and five-ninths must be members of church k the state n church k bishops are ex-officio members of entity l the primary function of entity l historically has been to elect the entity h board_of directors entity b is a state n nonprofit corporation that has received an internal is of the code is exempt from federal of the code as entity a an organization described in is the sole member of entity b a state n nonprofit taxable corporation entity i revenue service determination_letter that entity b income_tax under sec_50l a with sec_50l c the exclusive authority to elect all of entity b's board_of directors entity a state n nonprofit c_corporation that is exempt from tax under the group exemption of church k entity h has directors entity i's amended and restated articles of incorporation state is organized and operated to support entity h and entity h's that entity i a social ministry tax-exempt subsidiaries and that entity i intends to be organization affiliated with church k members of entity i's board_of directors are appointed and may be removed by entity h's board amendments to rntity t's articles and bylaws and the election of entity 's officers must pe the exclusive authority to elect all of entity i's board_of is page approved by entity h's board upon dissolution the assets of entity i will be distributed to entity h entity h social ministry organization affiliated with church k is not a tax-exempt_organization the assets will be distributed to is still a tax-exempt_organization if if entity h a entity h and entity g historically have been social ministry organizations formally affiliated with church k and have operated in accordance with the commitments and requirements established by church k's division s church k's directory of social ministry organizations the commitments both entity h and entity g are listed in the commitments for affiliated organizations include commitments to do the following participate with church k organizations in addressing human care needs maintain a distinct church k identity maintain open communication and cooperation with all ministry partners and attain excellence these a consistent commitments are to mission statement a declaration of intent to endorsement by the church membership and active_participation in church k services in america consistent organizational practice a board_of directors with a majority of church members and exchange of information with church bodies be demonstrated by among other things be affiliated with the church entities d h g and j previously recognized that their charitable missions and values were compatible and that an affiliation of their respective health care systems would a create an expanded social ministry organization better able to serve the health care needs of their communities b in respective communities and accordingly on october to achieve those purposes the affiliation agreement expand the continuum of care offered to their c promote their charitable purposes they entered into an affiliation agreement an integrated manner the closing of the affiliation agreement occurred simultaneous with its execution on october was incorporated with entity d of incorporation and bylaws of entity h and entity g were amended to make entity a the sole corporate member of those two organizations its sole corporate member and the articles pursuant to the affiliation agreement entity a as the affiliation agreement provides that years after the closing either entity d affiliation and restore the parties to possible at any time during the first two or entity h may elect to dissolve the the status quo ante insofar as paragraph g of the recitals to the affiliation agreement states as follows entity g and entity h are social ministry organizations currently affiliated with church k and intend to continue their affiliations with church k and to function in accordance with the requirements and interdependent of church k from time to time accountabilities established by division dollar_figure parties appreciate and are proud of their long and close relationships with church k church k's six synods in state n and dozens of church congregations throughout state n the sec_1 of the affiliation agreement contains the following statement the concerning continued church k affiliation on or before the closing date a parties shall file a request for entity a's affiliation with church k social ministry organization from and after the closing date entity g and entity h shall continue to organizations affiliated with church kk affiliation to have any adverse impact on any party's status as ministry organization affiliated with church kk be organized and operated as social ministry the parties do not intend for the a social a sec_2 fod page church k has provided a letter to entity h that the affiliation agreement will not adversely affect its continued affiliation with church k church k b and g that those entities remain has also provided a letter to entities a affiliated with church k after the affiliation agreement sec_1 of the affiliation agreement contains the following statement concerning the organizations' historical relationship with church k affiliation involves organizations that were born out of the parties appreciate and are proud of their long and close relationships with church k and local church k congregations a church k heritage this in entity a's amended and restated articles of incorporation article ii the elderly article ii also includes the following statement this states that entity a has been organized primarily to operate nursing homes senior housing and other related facilities and to provide related_services to corporation intends to be affiliated with church k and to function in accordance with the requirements and interdependent accountabilities established by division sdollar_figure that entiy d will be the sole corporate member article x states that dissolution entity a's assets will be distributed to entity d still a tax-exempt corporation if entity d corporation the assets will be distributed to affiliated with church k of church k from time to time article ix states upon a social ministry organization if entity d a tax-exempt is then not i sec_12 or entity a's bylaws at section dollar_figure states that the board will have or of whom will be elected and three of whom will be trustees its chief_executive_officer ex-officio the three ex-officio trustees are of the president and member of entity d's board_of directors affiliation agreement states that entity a's chief_executive_officer and president will both be employed by entity d section dollar_figure states that at all times a majority of congregations of church k section dollar_figure also states that one-half of the elected trustees will be elected by entity e entity l the board will consist of members in good standing of and one-half will be elected by sec_4 its section dollar_figure of entity a's bylaws provides that the entity a board and d's chief_executive_officer must mutually agree upon the selection of a's chief_executive_officer and president and that those officers may be removed by the board or entity d's chief_executive_officer after consultation between them section dollar_figure of executive officer will report to and entity d's chief_executive_officer the bylaws states that entity a's chief both entity a's board and be supervised by entity section dollar_figure of entity a's bylaws describes the functions and composition it states that pension committee a will be responsible of pension committee a for administering entity a's employee benefit plans pension committee a will consist of five members who are officers and or trustees of entity a and who are members of church k congregations subject_to these qualifications entity a's board_of trustees will elect all members of pension committee a administration of entity a's plans the principal function of pension committee a it also provides that is the the following actions by entity a article x of entity a's bylaws reserves to entity d the right to approve its articles in advance of incorporation and bylaws expenditures long-term debt contracting agreements number of trustees and entity a however article viii certain provisions in entity a's articles of incorporation and bylaws must major risk similar actions by corporations controlled by any merger consolidation or dissolution human resources and benefits policies capital budgets and major capital the bylaws also states that amendments to operating budgets strategic plans amendments to incurrence of of be the cage page submitted to church k's division for church in society for review prior to approval the primary purpose of entity g is to provide service to the elderly ina of its articles manner which emphasizes christian care and concern article ii of incorporation states that entity g intends to affiliate with church k and function in accordance with the commitments article viii states that entity a will be the sole corporate member of entity g dissolved in the first two years after the closing entity d shall again become the sole corporate member article ix provides that entity g will affiliate with congregations of church k and that each affiliated congregation will designate a person to act and entity g congregation and to communicate to the congregation information regarding programs benefits and services available from entity g article x states if that entity a with church k a liaison between his or her congregation to communicate to entity g the needs of senior members of the on dissolution entity g's assets will be distributed to entity a to social ministry organizations affiliated is then tax-exempt or is not then tax-exempt the affiliation is but that if if entity a as article iii of entity g's bylaws as amended and restated pursuant to the affiliation agreement provides that the board will consist of between and directors all of whom will be elected except for two ex-officio directors who will be entity g's president and an appointee of entity d's board_of directors section dollar_figure states that a majority of the board will at all times consist of members in good standing of the affiliated church k congregations and that entity d has the right to elect all of the elected directors until october been dissolved entity a will appoint all of the elected directors the directors are to committee beginning on that date provided the affiliation has not be elected from nominees nominated by the entity a nominating section dollar_figure of the bylaws of entity g states that the board and entity d's chief_executive_officer must agree on the selection and appointment of entity g's president and that the president may be removed by either the board or entity d's chief_executive_officer after consultation between them although section dollar_figure of the bylaws of entity g authorizes the appointment of a pension committee none will be appointed because entity g's employees will be covered by benefit plans administered by pension committee a article x of the bylaws of entity g reserves to entity a the same approval powers reserved to entity d respect to certain amendments to entity g's articles of incorporation or bylaws article viii states that such amendments must be submitted to the church k division for church in society for review prior to approval in the entity a bylaws however with the articles of incorporation of entity h as amended and restated is to provide services to the elderly in pursuant to the affiliation agreement states that the general purpose of a manner which emphasizes entity h christian care and concern article ii also states that entity h intends to be affiliated with church k and to function in accordance with the commitments article viii states that fntity a will be the sole member of entity h except that if the affiliation is dissolved prior to october article ix states that distributed to entity a organizations affiliated with church k then the members of entity l will become the members of entity h on dissolution the assets of entity h shall be if entity a is then not tax-exempt is then tax-exempt or if entity a to social ministry the bylaws of entity h affiliation aqreement state that amended and board as rest of ated pursuant to the directors of entity h will paye consist of between seven and directors all for one ex-officio director who will be trustees and designated by entity a section dollar_figure states that a majority of the board_of directors of entity h will consist of members of church k congregations section dollar_figure also states that will elect all directors will be selected from a slate proposed by the entity a nominating committee if the affiliation is not dissolved prior to october entity a will replace entity l of the directors other than the ex-officio director the a member of entity a's board_of in electing the directors until date of whom will be elected except entity l section dollar_figure of the bylaws of entity h states that the board_of directors of entity h and entity d's chief_executive_officer must mutually agree upon the appointment of the president section dollar_figure also states that either the board_of directors of entity h remove the president after consultation between them or entity d's chief_executive_officer may although section dollar_figure of the bylaws of entity h authorizes the appointment of a pension committee none will be appointed because entity h's employees will be covered by benefit plans administered by pension committee a article x of the bylaws of entity h reserves to entity a the same approval powers as are reserved to entity d article viii requires that certain amendments to the articles of incorporation and bylaws must be submitted for review by church k's division for church in society prior to approval in the entity a bylaws however plan x which is sponsored by entity a is a retirement_plan which meets the qualification requirements of sec_40l a of the code maintained for the benefit of employees of entities a h g andl and is plan y which is sponsored by entity a is a tax-sheltered arrangement which is intended to meet the requirements of sec_403 h is maintained for the benefit of employees of entities a of the code and g and i plans w and were amended effective date to change the plan_sponsor to entity a and to change the plan_administrator to pension committee a are all employed at plans w and z plans w and z benefit certain union employees of entity g who a single facility there are currently participants in plan w is designed to qualify as a tax-sheltered arrangement under sec_403 of the code plan z is qualified under sec_401 the welfare plans which are sponsored by entity a are maintained for the g and h each benefit of employees of entities a have a number of other tax-exempt and one taxable subsidiary which participate in some of the welfare plans such participants of entity c subsidiary are percent of all participants in the welfare plans and their compensation is approximately percent of the total b and c entities a the taxable g h i based on the aforementioned facts and representations your authorized representative requests a ruling that plans x qualify as church plans under sec_414 of the code y z w and the welfare plans sec_414 of the code defines a church_plan as a plan established and maintained for convention or association of churches which is exempt from taxation under sec_501i or their beneficiaries by a church or by its employees the code of a 3ys page sec_414 e of the code provides that the term church_plan does a which is established and maintained primarily for the not include a plan benefit of employees or their beneficiaries who are employed in connection with one or more unrelated trades_or_businesses within the meaning of section if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or e b b or sec_414 a of the code provides that a plan otherwise a church_plan if qualified will qualify as organization whether a civil law corporation or otherwise the principal purpose or function of which is program for the provision of retirement benefits or welfare benefits or both for the employees of a church or such organization is controlled by or associated with a church or a convention or association of churches a convention or association of churches if the administration or funding of a plan or is maintained by an it sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 with a church or a convention or association of churches and which is controlled by or associated sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as subparagraph b an employee under sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if religious bonds and convictions with that church_or_convention_or_association_of_churches the organization shares common in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the you have represented that entity a's bylaws state that a majority of its board_of trustees must at all times be members in good standing of church k congregations and that certain amendments to the articles of incorporation or bylaws must be submitted to the church k division for church in society for review prior to approval that entity a has been formed to be corporate member of entity g and entity h been formally affiliated with church k accordance with the commitments for many years and operated in and those two organizations have the sole further you represent that entities a b g and h have received written confirmation that they are affiliated with church k and meet the requirements contained in the commitments for social ministry organizations after the affiliation agreement in addition you represent that in the affiliation agreement the parties recognized the importance of their church k heritage and their intention to continue their affiliation with church k and that the articles of incorporation of entities a they intend to be affiliated with church k and to function in accordance with the commitments and that their assets will ministry organization affiliated with church k a social on dissolution if their g and h all state that be distributed to in the future roerabe members are net then goo page finally to provide services to the elderly in you represent that entities g and h are also affiliated with the articles of incorporation of both entities g and h state that church k a manner which their purpose is emphasizes christian care and concern and aiso state an intention to affiliated with church k and to function in accordance with the commitments the articles of incorporation of both entities g and h also state that dissolution the corporation's assets will be distributed to entity a then tax-exempt or if directory of social ministry organizations and church k has confirmed that their recent affiliation will not affect that listing at all times majority of both boards will consist of members in good standing of church k congregations ig not then tax-exempt entities g and h are also listed in church k's to social ministry organizations affiliated with church k it on be if it a is because entities a and h are affiliated with church k the tax-exempt subsidiaries entities b and i the right to elect all of the directors are also affiliated with church k for which entities a and h respectively have the governing documents of each of the entities covered by plans x y w and the welfare plans assure adherence to the teachings and philosophies in addition entity a's bylaws state that a majority of the board z of church k of trustees must at all times be members in good standing of church k congregations consequently these entities are associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 the code therefore the employees of each entity covered by plans x and the welfare plans that is exempt from tax under sec_501 code under the principles of sec_414 e b be employees of a convention or association of churches are deemed to of the code a church or of the of w y furthermore based on the facts you submitted concerning the employees of entity c substantially_all of the individuals included in the welfare plans are considered to be church employees however an organization must also establish that its retirement and a convention or plans x z wand the welfare plans must be maintained either by church k or by an to be described welfare plans are established and maintained by a church or association of churches y organization described in sec_414 a in sec_414 e a principal purpose the administration of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches an organization must have as in itself a church since entity a of the code of the code is not its it has been submitted that plans x y z w and the welfare plans are managed and controlled by pension committee a which is comprised of five members who are elected by entity a’s board_of trustees the principal function of pension committee a the welfare plans as such pension committee a in sec_414 a is the administration of plans x of the code an organization described is w y and therefore we conclude that plan x plan y plan z plan w and the welfare plans each are a church_plan within the meaning of sec_414 the code of this ruling is directed only to the taxpayer who requested it sec_6110 precedent of the code provides that it may not be used or cited by others as this letter expresses no opinion as to whether plans x and z satisfy the requirements for qualification under sec_401 jetermination as f whether a plan is qualified under sec_40l fa ia witnin of the code the page the jurisdiction of internal_revenue_service the appropriate key district director's office of the this ruling expresses no opinion as requirements for tax-sheltered arrangements under sec_403 to whether plans y and w satisfy the of the code we are not ruling directly or indirectly on whether any of the welfare plans constitute a cafeteria_plan within the meaning of sec_125 of the on whether amounts allocable to the benefits under any of the welfare code or plans are constructively received or nontaxable therefore this ruling shall not be construed as approving any of sec_125 or any other provision of the plans referred to herein under the code except sec_414 e a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours atances et oan frances v sloan chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
